DETAILED ACTION
This office action is in response to the communication received on 06/27/2022 concerning application no. 16/335,766 filed on 03/22/2019.
Claims 1 and 3-10 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendments have rendered the 112(b) rejections moot.
Examiner disagrees. Examiner notes that while some issues may have been resolved, not all 112(b) rejections have been addressed. This includes and may not be limited to, “required speed information” and “a required maximum speed”. Furthermore, amendments have introduced new grounds for 112(b) rejections. See below.
Examiner maintains the 112(b) rejections of claims 1 and 3-10.

Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that Li does not teach the determination of the transmission and reception condition according to a required maximum speed while maintain the initial condition that is determined based on maximum speed information.
Examiner disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that in addition to the lack of clarity, as noted below and in the prior action, filed 04/26/2022, the claim element in question is broad. The term “transmission and reception condition” and “initial condition” are broadly encompassing the teachings of Li. Paragraph 0014 teaches that “To generate a pulse wave Doppler image, an ultrasound front-end, such as a probe, transmits an ultrasonic pulse signal into human target tissue at fixed time intervals to detect Doppler frequency shift information and acquires a frequency spectrum or a power spectrum of the human target tissue in real time” and paragraph 0077 of Li states that “at least one B-mode scanning pulse B is inserted according to the time interval between the adjacent two Doppler scanning pulses”. This is teaching that within the time interval, the transmission and reception is changing from Doppler to B-Mode images and then switching back to Doppler. This fulfills the broadly defined term “transmission and reception condition” and Fig. 8 provides further support for this alteration in transmission and reception. Paragraph 0018 and 0020 provide further support to the inherent fact that ultrasound images, including both B-mode and Doppler, are determined based on transmission and reception. Returning to the term “initial condition”, this term broadly encompasses the speed detecting range. Given that the range is detecting speed, it is a range based on speed information and is teaching the claimed element. This is further evidence by paragraph 0031 that teaches that the speed detection range is influenced by the blood flow signal and is related to the Doppler signal. The equation in paragraph 0078 teaches the claim element that time interval is defined by the speed of sound and the speed detection range. The speed of sound is encompassed by the term “required maximum speed” under the Office’s interpretation due to the 112(b) rejection. 
Examiner maintains the rejection. Examiner encourages Applicant to defined what the initial condition is in the independent claim and what the various forms of claimed “speed” are referring to in a clear and definite manner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a transmission and reception unit that, upon performing…” in claim 1: Paragraph 0027 teaches that the transmission and reception unit is implemented by cooperation of hardware such as a CPU, a processor, and a memory, and software (a program) that defines an operation of the CPU and the processor.

“an image forming unit that forms…” in claim 1: Paragraph 0027 teaches that the image forming unit is implemented by cooperation of hardware such as a CPU, a processor, and a memory, and software (a program) that defines an operation of the CPU and the processor.
“a control unit that determines…” in claims 1-10: Paragraph 0027 teaches that the control unit is implemented by cooperation of hardware such as a CPU, a processor, and a memory, and software (a program) that defines an operation of the CPU and the processor.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, line 19, recites “a maximum speed information”. This claim element is not disclosed in the specification at the time of filing. While, paragraphs 0055 establish a maximum speed, they fail to disclose that is considered under maximum speed information. Maximum speed information can be referring to frequency, amplitude, phase, or duration. None of these forms of information relating to maximum speed have been established in the specification. Therefore, the claims contain subject matter that is not described in the specification in such a way that reasonably convey to one with ordinary skill in the art that the inventor or joint inventor had possession of the claimed invention at the time of filing.
Note: In multiple occasions, the specification refers to “limit maximum speed” and “required maximum speed”. These elements have not been defined in a way that would clearly denote them to be considered to be “a maximum speed information”.

Claim 3, line 5, recites “a maximum speed information”. This claim element is not disclosed in the specification at the time of filing. While, paragraphs 0055 establish a maximum speed, they fail to disclose that is considered under maximum speed information. Maximum speed information can be referring to frequency, amplitude, phase, or duration. None of these forms of information relating to maximum speed have been established in the specification. Therefore, the claims contain subject matter that is not described in the specification in such a way that reasonably convey to one with ordinary skill in the art that the inventor or joint inventor had possession of the claimed invention at the time of filing.
Note: In multiple occasions, the specification refers to “limit maximum speed” and “required maximum speed”. These elements have not been defined in a way that would clearly denote them to be considered to be “a maximum speed information”.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 14 and 23, recite “required speed information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what necessitates speed information to be “required”. The requirement associated to speed could be a minimum speed or it could be a threshold speed, or a speed constant.
For purposes of examination, the Office is considering any consideration of speed to be required.
Line 19 and 26, recites “the maximum speed information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what “information” is associated to the “maximum speed information”. The information can be relating to the speed of sound or the limitations of the system or the largest speed amplitude in relation to the data set or generally associated to the speed signal’s amplitude, frequency, or phase.
For purposes of examination, the Office is considering “maximum speed information” to be the speed of sound.
Line 25, recites “a required maximum speed”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “required maximum speed” is the same as the “required speed” established in lines 14 and 23 or is a separate and distinct feature. If these elements are different, it is further unclear what necessitates the maximum speed to be “required”. The requirement associated to speed could be a minimum speed or it could be a threshold speed, or a speed constant. Furthermore, the relationship between “required maximum speed” with “maximum speed information” lacks clarity.
For purposes of examination, the Office is considering the required speed to be the same as the required maximum speed. 
Note: Examiner encourages Applicant to use consistent and clearly defined descriptions for the various forms to claimed “speed” and how they relate to one another.

Claim 3 is indefinite for the following reasons:
Lines 4, recite “required speed information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what necessitates speed information to be “required”. The requirement associated to speed could be a minimum speed or it could be a threshold speed, or a speed constant.
For purposes of examination, the Office is considering any consideration of speed to be required.
Lines 5, recites “the maximum speed information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what “information” is associated to the “maximum speed information”. The information can be relating to the speed of sound or the limitations of the system or the largest speed amplitude in relation to the data set or generally associated to the speed signal’s amplitude, frequency, or phase.
For purposes of examination, the Office is considering “maximum speed information” to be the speed of sound.

Claim 4 is indefinite for the following reasons:
Lines 7-8, recite “required speed information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what necessitates speed information to be “required”. The requirement associated to speed could be a minimum speed or it could be a threshold speed, or a speed constant.
For purposes of examination, the Office is considering any consideration of speed to be required.

Claim 5 is indefinite for the following reasons:
Line 3, recite “required speed information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what necessitates speed information to be “required”. The requirement associated to speed could be a minimum speed or it could be a threshold speed, or a speed constant.
For purposes of examination, the Office is considering any consideration of speed to be required.

Claim 6 is indefinite for the following reasons:
Line 7, recite “required speed information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what necessitates speed information to be “required”. The requirement associated to speed could be a minimum speed or it could be a threshold speed, or a speed constant.
For purposes of examination, the Office is considering any consideration of speed to be required.

Claim 7 is indefinite for the following reasons:
Line 7, recite “required speed information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what necessitates speed information to be “required”. The requirement associated to speed could be a minimum speed or it could be a threshold speed, or a speed constant.
For purposes of examination, the Office is considering any consideration of speed to be required.

Claim 8 is indefinite for the following reasons:
Line 3, recite “required speed information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what necessitates speed information to be “required”. The requirement associated to speed could be a minimum speed or it could be a threshold speed, or a speed constant.
For purposes of examination, the Office is considering any consideration of speed to be required.

Claim 9 is indefinite for the following reasons:
Line 7, recite “required speed information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what necessitates speed information to be “required”. The requirement associated to speed could be a minimum speed or it could be a threshold speed, or a speed constant.
For purposes of examination, the Office is considering any consideration of speed to be required.

Claim 10 is indefinite for the following reasons:
Line 3, recite “required speed information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what necessitates speed information to be “required”. The requirement associated to speed could be a minimum speed or it could be a threshold speed, or a speed constant.
For purposes of examination, the Office is considering any consideration of speed to be required.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (PGPUB No. US 2014/0039317) in view of Yoshikawa et al. (PGPUB No. US 2007/0239014) further in view of Li et al. (PGPUB No. US 2012/0053461).

Regarding claim 1, Sato teaches an ultrasonic diagnostic apparatus comprising: 
a transmission and reception unit (Transmitting and Receiving Unit 11) that, upon performing transmission and reception for a B-mode image for each scanning region over a plurality of scanning regions and performing transmission and reception for a color flow that targets a region of interest set within the scanning range, performs a division transmission and reception in which the transmission and reception for each scanning region and the transmission and reception that targets the region of interest are alternately repeated (Paragraph 0081 teaches that the controller is able to divide the scanning region into four sectioned regions. There regions are marked in “B” as they are scanned with B-mode transmission and reception conditions. The overall region is marked with “D” as it is imaged by the color Doppler mode transmission/reception conditions. In Fig. 7 it can be seen that the scanning alternates between a B-mode section and the entire imaging in Doppler. Paragraph 0003 teaches that this is to allow for the imaging of tissue and bloodstream images at the same time); 
an image forming unit that forms a color flow image that shows speed information on the B-mode image, the speed information being based on reception information obtained from the region of interest (Paragraph 0081 teaches that the image that is obtained by the Doppler conditions results in a bloodstream image. This information is then ultrasound scan to be performed in a high frame rate method for obtaining the information related to the motion of the moving object by using the reflected waves corresponding to the plurality of frames. Fig. 9B shows the ultrasound B-mode and Doppler images overlayed one another), and the B-mode image being based on reception information obtained from the scanning range including the plurality of scanning regions (Paragraph 0036 teaches the B-mode processing unit 13 generating images based on intensity values at multiple point).
However, Sato is silent regarding an ultrasound diagnostic apparatus comprising:
a control unit that determines a transmission and reception condition for the division transmission and reception based on required speed information, associated with tissue, required in the color flow image and controls the division transmission and reception by the transmission and reception unit according to the determined transmission and reception condition, wherein
an initial condition of the division transmission and reception is determined based on a maximum speed information that is implemented in the color flow image,
the control unit determines the transmission and reception condition of the division transmission and reception based on the initial condition and the required speed information,
the control unit determines the transmission and reception condition according to a required maximum speed while maintaining the initial condition determined based on the maximum speed information.
In an analogous imaging field of endeavor, regarding the imaging in Doppler and B-mode, Yoshikawa teaches an ultrasound diagnostic apparatus comprising:
a control unit that determines a transmission and reception condition for the division transmission and reception based on required speed information, associated with tissue, required in the color flow image and controls the division transmission and reception by the transmission and reception unit according to the determined transmission and reception condition (Paragraph 0056 teaches that the motion vector is observed. The motion vector is used in the determination of the time interval in which the B-mode is acquired. The motion velocity is also used in the determination of the taking in timed for the Doppler mode information. The trigger for the B-mode and the CFM are alternated. Abstract teaches that the motion vector is of the object that is imaged in relation to blood flow).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato with Yoshikawa’s teaching of a T/R condition to control the imaging based on speed information. This modified apparatus would allow for a user to perform motion estimation with improved accuracy (Paragraph 0011 of Yoshikawa). Furthermore, this allows for blood flow to be imaged with high intensity and provide monitoring in a non-invasive manner (Paragraphs 0003 and 0005 of Yoshikawa).
	However, Yoshikawa is silent regarding an ultrasound diagnostic apparatus comprising:
an initial condition of the division transmission and reception is determined based on a maximum speed information that is implemented in the color flow image,
the control unit determines the transmission and reception condition of the division transmission and reception based on the initial condition and the required speed information,
the control unit determines the transmission and reception condition according to a required maximum speed while maintaining the initial condition determined based on the maximum speed information.
In an analogous imaging field of endeavor, regarding the imaging in Doppler and B-mode, Li teaches an ultrasound diagnostic apparatus comprising:
an initial condition of the division transmission and reception is determined based on a maximum speed information that is implemented in the color flow image (Fig. 8 shows a state of scan control that alternates between Doppler and B-mode. Paragraph 0077 teaches that the time interval between the Doppler is fixed and the B-mode is inserted within the time interval. Paragraph 0078 teaches that the time interval is based on a max value of speed detecting range. Paragraph 0079 teaches that the Doppler is the same as the color blood flow signal),
the control unit determines the transmission and reception condition of the division transmission and reception based on the initial condition and the required speed information (Paragraph 0078 teaches a time interval equation that is based on the speed of sound. Paragraph 0077 teaches the B-mode to be placed with in the determined time interval),
the control unit determines the transmission and reception condition according to a required maximum speed while maintaining the initial condition determined based on the maximum speed information (Paragraph 0077 teaches that the time interval is fixed and paragraph 0078 teaches that it is based on the maximum value of speed detecting range and the speed of sound. Fig. 8 shows a state of scan control that alternates between Doppler and B-mode. Paragraph 0014 teaches that fixed time intervals are used to detect Doppler and paragraph 0077 teaches that B-mode is collected according to the time interval between the Doppler transmission. Paragraph 0018 and 0020 provide further support to the inherent fact that ultrasound images, including both B-mode and Doppler, are determined based on transmission and reception. Paragraph 0031 teaches that the speed detection range is influenced by the blood flow signal and is related to the Doppler signal).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sato and Yoshikawa with Li’s teaching of an initial condition and a required speed for transmission and reception in color mode image. This modified apparatus would allow for a user to the detection of Doppler frequency shift and the information relating to the speed of blood flow or moving tissue (Paragraph 0014 of Li). Furthermore, the information is acquired easily and without degrading the image quality and allowing confidence in the diagnosis (Paragraph 0022 of Li).

Regarding claim 3, modified Sato teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
	However, the combination of Sato and Yoshikawa is silent regarding an ultrasound diagnostic apparatus, wherein 
the control unit determines the transmission and reception condition of the division transmission and reception based on the required speed information while maintaining the initial condition determined based on the maximum speed information.  
In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Kawasaki teaches an ultrasound diagnostic apparatus, wherein 
the control unit determines the transmission and reception condition of the division transmission and reception based on the required speed information while maintaining the initial condition determined based on the maximum speed information (Fig. 8 shows a state of scan control that alternates between Doppler and B-mode. Paragraph 0077 teaches that the time interval between the Doppler is fixed and the B-mode is inserted within the time interval. Paragraph 0078 teaches that the time interval is based on a max value of speed detecting range. Paragraph 0079 teaches that the Doppler is the same as the color blood flow signal. Paragraph 0077 teaches that the time interval is fixed and paragraph 0078 teaches that it is based on the maximum value of speed detecting range and the speed of sound. Paragraph 0077 teaches that the time interval is fixed and paragraph 0078 teaches that it is based on the maximum value of speed detecting range and the speed of sound. Fig. 8 shows a state of scan control that alternates between Doppler and B-mode. Paragraph 0014 teaches that fixed time intervals are used to detect Doppler and paragraph 0077 teaches that B-mode is collected according to the time interval between the Doppler transmission. Paragraph 0018 and 0020 provide further support to the inherent fact that ultrasound images, including both B-mode and Doppler, are determined based on transmission and reception. Paragraph 0031 teaches that the speed detection range is influenced by the blood flow signal and is related to the Doppler signal).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sato and Yoshikawa with Li’s teaching of imaging with a required speed and a fixed initial condition. This modified apparatus would allow for a user to the detection of Doppler frequency shift and the information relating to the speed of blood flow or moving tissue (Paragraph 0014 of Li). Furthermore, the information is acquired easily and without degrading the image quality and allowing confidence in the diagnosis (Paragraph 0022 of Li).

Regarding claim 4, modified Sato teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
	Sato further teaches an ultrasound diagnostic apparatus, wherein 
the initial condition of the division transmission and reception includes a division number in a case of dividing the scanning range for the B-mode image into a plurality of scan regions (Paragraph 0081 teaches that the ultrasound scan can be four sectioned regions with B-mode scans with scan lines that are transmitted and received for each of the scanned regions in the same scan), and a beam number of ultrasonic beams in each scanning region (Paragraph 0116 teaches that the imaging of the volume is done with a single beam emission and a reception of eight reflected beam waves), and 
the control unit determines the transmission and reception condition of the division transmission and reception based on the division number, the beam number, and the required speed information (Paragraph 0081 teaches that the B-mode sections are scanned with B-mode conditions and the Doppler image is scanned under Doppler conditions. Paragraph 0081 teaches that the ultrasound scan can be four sectioned regions with B-mode scans with scan lines that are transmitted and received for each of the scanned regions in the same scan. Paragraph 0116 teaches that the imaging of the volume is done with a single beam emission and a reception of eight reflected beam waves. Paragraph 0044 teaches that the average velocity is extracted and used in the degeneration of the Doppler image).

Regarding claim 5, modified Sato teaches the ultrasound diagnostic apparatus in claim 4, as discussed above.
	Sato further teaches an ultrasound diagnostic apparatus, 
wherein the control unit determines the transmission and reception condition of the division transmission and reception based on the required speed information while maintaining at least one of the division number and the beam number (Paragraph 0081 teaches that the B-mode sections are scanned with B-mode conditions and the Doppler image is scanned under Doppler conditions. Paragraph 0081 teaches that the ultrasound scan can be four sectioned regions with B-mode scans with scan lines that are transmitted and received for each of the scanned regions in the same scan. Paragraph 0116 teaches that the imaging of the volume is done with a single beam emission and a reception of eight reflected beam waves. Paragraph 0044 teaches that the average velocity is extracted and used in the degeneration of the Doppler image. Fig. 10 shows that the regardless the number of loops are done, each B-Mode image will have 4 sectioned regions).

Claims 6-10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (PGPUB No. US 2014/0039317) in view of Yoshikawa et al. (PGPUB No. US 2007/0239014) further in view of Li et al. (PGPUB No. US 2012/0053461) further in view of Sakaguchi et al. (PGPUB No. US 2005/0004462).

Regarding claim 6, modified Sato teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Sato, Yoshikawa, and Li is silent regarding an ultrasound diagnostic apparatus, wherein 
the transmission and reception condition of the division transmission and reception includes a length of a dummy period of time provided between a start and an end of each scan, and 
the control unit determines the length of the dummy period of time based on the required speed information.
	In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Sakaguchi teaches an ultrasound diagnostic apparatus, wherein 
the transmission and reception condition of the division transmission and reception includes a length of a dummy period of time provided between a start and an end of each scan (Paragraph 0085 teaches that the image acquisition can have a break period between the end for the B-mode scan and the start of the Doppler scan. Fig. 9 shows that the end of the Doppler scan has a break period before the B-mode scan starts. Paragraph 0092 teaches that the break periods can be replaced with dummy acquisition), and 
the control unit determines the length of the dummy period of time based on the required speed information (Paragraph 0016 teaches that the raster acquisition is related to the blood flow given the boundary discontinuity. Paragraph 0085 teaches that the break period is defined based on the raster directions, which in turn are affected by the flow rate. Paragraphs 0014-0015 teaches the relationship between the velocity and the frequency rate in the raster directions).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sato, Yoshikawa, and Li with Sakaguchi’s teaching of dummy periods defined by a velocity. This modified apparatus would provide the user with color images with simple and easy operations for functional and morphological diagnosis (Paragraph 0005 of Sakaguchi). Furthermore, the system would be able to image very slow blood flow such as, for example, a tissue blood flow in an abdominal organ (Paragraph 0007 of Sakaguchi).

Regarding claim 7, modified Sato teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
	However, the combination of Sato, Yoshikawa, and Li is silent regarding an ultrasound diagnostic apparatus, wherein 
the transmission and reception condition of the division transmission and reception include a length of a dummy period of time provided between a start and an end of each scan, and 
the control unit determines the length of the dummy period of time based on the initial condition and the required speed information.
In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Sakaguchi teaches an ultrasound diagnostic apparatus, wherein 
the transmission and reception condition of the division transmission and reception include a length of a dummy period of time provided between a start and an end of each scan (Paragraph 0085 teaches that the image acquisition can have a break period between the end for the B-mode scan and the start of the Doppler scan. Fig. 9 shows that the end of the Doppler scan has a break period before the B-mode scan starts. Paragraph 0092 teaches that the break periods can be replaced with dummy acquisition), and 
the control unit determines the length of the dummy period of time based on the initial condition and the required speed information (Paragraph 0016 teaches that the raster acquisition is related to the blood flow given the boundary discontinuity. Paragraph 0085 teaches that the break period is defined based on the raster directions, which in turn are affected by the flow rate. Paragraphs 0014-0015 teaches the relationship between the velocity and the frequency rate in the raster directions. Paragraph 0083 teaches that the raster directions are divided by Q and have a remainder of 0).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sato, Yoshikawa, and Li with Sakaguchi’s teaching of a dummy period defined between a velocity and a raster direction. This modified apparatus would provide the user with color images with simple and easy operations for functional and morphological diagnosis (Paragraph 0005 of Sakaguchi). Furthermore, the system would be able to image very slow blood flow such as, for example, a tissue blood flow in an abdominal organ (Paragraph 0007 of Sakaguchi).

Regarding claim 8, modified Sato teaches the ultrasound diagnostic apparatus in claim 7, as discussed above.
	However, the combination of Sato, Yoshikawa, and Li is silent regarding an ultrasound diagnostic apparatus, wherein 
the control unit determines the length of the dummy period of time based on the required speed information while maintaining the initial condition.
In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Yoshikawa teaches an ultrasound diagnostic apparatus, wherein 
the control unit determines the length of the dummy period of time based on the required speed information while maintaining the initial condition (Paragraph 0016 teaches that the raster acquisition is related to the blood flow given the boundary discontinuity. Paragraph 0085 teaches that the break period is defined based on the raster directions, which in turn are affected by the flow rate. Paragraphs 0014-0015 teaches the relationship between the velocity and the frequency rate in the raster direction. Paragraph 0083 teaches that the raster directions are divided by Q and have a remainder of 0).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sato, Yoshikawa, and Li with Sakaguchi’s teaching of a dummy period defined between a velocity and a raster direction that is a fixed value. This modified apparatus would provide the user with color images with simple and easy operations for functional and morphological diagnosis (Paragraph 0005 of Sakaguchi). Furthermore, the system would be able to image very slow blood flow such as, for example, a tissue blood flow in an abdominal organ (Paragraph 0007 of Sakaguchi).

Regarding claim 9, modified Sato teaches the ultrasound diagnostic apparatus in claim 4, as discussed above.
	However, the combination of Sato, Yoshikawa, and Li is silent regarding an ultrasound diagnostic apparatus, wherein 
the transmission and reception condition of the division transmission and reception includes a length of a dummy period of time provided a start and an end of each scan, and 
the control unit determines the length of the dummy period of time based on the division number, the beam number, and the required speed information.
In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Sakaguchi teaches an ultrasound diagnostic apparatus, wherein 
the transmission and reception condition of the division transmission and reception includes a length of a dummy period of time provided a start and an end of each scan (Paragraph 0085 teaches that the image acquisition can have a break period between the end for the B-mode scan and the start of the Doppler scan. Fig. 9 shows that the end of the Doppler scan has a break period before the B-mode scan starts. Paragraph 0092 teaches that the break periods can be replaced with dummy acquisition), and 
the control unit determines the length of the dummy period of time based on the division number, the beam number, and the required speed information (Paragraph 0016 teaches that the raster acquisition is related to the blood flow given the boundary discontinuity. Paragraph 0085 teaches that the break period is defined based on the raster directions, which in turn are affected by the flow rate. Paragraphs 0014-0015 teaches the relationship between the velocity and the frequency rate in the raster direction. Paragraph 0083 teaches that the raster directions are divided by Q and have a remainder of 0. Paragraph 011 teaches that one raster direction makes up one ultrasound beam).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sato, Yoshikawa, and Li with Sakaguchi’s teaching of a beam included in the raster direction and the velocity that define the dummy period. This modified apparatus would provide the user with color images with simple and easy operations for functional and morphological diagnosis (Paragraph 0005 of Sakaguchi). Furthermore, the system would be able to image very slow blood flow such as, for example, a tissue blood flow in an abdominal organ (Paragraph 0007 of Sakaguchi).

Regarding claim 10, modified Sato teaches the ultrasound diagnostic apparatus in claim 9, as discussed above.
	However, the combination of Sato, Yoshikawa, and Li is silent regarding an ultrasound diagnostic apparatus, wherein 
the control unit determines the length of the dummy period of time based on the required speed information while maintaining at least one of the division number and the beam number.
In an analogous imaging field of endeavor, regarding the combined color and B-mode ultrasound imaging, Sakaguchi teaches an ultrasound diagnostic apparatus, wherein 
the control unit determines the length of the dummy period of time based on the required speed information while maintaining at least one of the division number and the beam number (Paragraph 0016 teaches that the raster acquisition is related to the blood flow given the boundary discontinuity. Paragraph 0085 teaches that the break period is defined based on the raster directions, which in turn are affected by the flow rate. Paragraphs 0014-0015 teaches the relationship between the velocity and the frequency rate in the raster direction. Paragraph 0083 teaches that the raster directions are divided by Q and have a remainder of 0. Paragraph 011 teaches that one raster direction makes up one ultrasound beam).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sato, Yoshikawa, and Li with Sakaguchi’s teaching of a fixed number beam included in the raster direction and the velocity that define the dummy period. This modified apparatus would provide the user with color images with simple and easy operations for functional and morphological diagnosis (Paragraph 0005 of Sakaguchi). Furthermore, the system would be able to image very slow blood flow such as, for example, a tissue blood flow in an abdominal organ (Paragraph 0007 of Sakaguchi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seki (PGPUB No. US 2017/0020482): Teaches the control of transmission and reception based on initial conditions that are determined in relation to the velocity of bloodstreams, which are a tissue. Teaches an integral of a velocity that is defined with an upper limit that would establish a maximum speed.
Kawagishi et al. (PGPUB No. US 2015/0209006): Teaches that the transmission and reception is based on the set count that is based on the scanning. Teaches that the transmission and reception is based on rate frequency and can be adjusted based on that value.
Diagle et al. (PGPUB No. US 2009/0326379): Teaches that control of transmission and emission based on the speed of blood flow and teaches the use of color Doppler.
Garg et al. (PGPUB No. US 2007/0055161): Teaches the control of imaging based on frequency values and generating B-mode and Doppler images.
Sato et al. (PGPUB No. US 2001/0009977): Teaches that control of transmission and emission based on the speed of blood flow and teaches the use of B-mode and Doppler images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793